Exhibit 10.66

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is effective as of the 1st day of
January, 2013 (the “Effective Date”), by and between W. David Morgan
(“Executive”) and Allscripts Healthcare Solutions, Inc., a corporation organized
and existing under the laws of the State of Delaware (“Company”). Terms used in
this Agreement but not specifically defined herein shall have the same meaning
as in the Employment Agreement (defined below).

WHEREAS, Company and Executive entered into an Employment Agreement dated
May 16, 2012 (the “Employment Agreement”), a copy of which is attached hereto as
Exhibit A; and

WHEREAS, Company and Executive desire to set forth the terms of Executive’s
remaining employment with Company, his termination of employment, severance
benefits, and other matters related thereto.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Termination Date. Executive’s employment with Company will terminate
effective as of the close of business on June 3, 2013 (the “Termination Date”).
As of the Termination Date, Executive’s employment with Company is terminated
and Executive irrevocably resigns from all other positions with any subsidiaries
and affiliated companies of Company.

2. Employment Agreement. Executive’s Employment Agreement remains in full force
and effect until the Termination Date, except as modified by this Agreement.
Executive expressly waives his right to any payment or benefits pursuant to
Sections 3.6 and 4.5.2 (“Payment upon a Change of Control with No Comparable
Job” and “Severance Upon Termination following a Change of Control,”
respectively) of the Employment Agreement, and such sections are hereby deleted
from the Employment Agreement.

3. Transition Period. During the period beginning on the Effective Date and
ending on the Termination Date (the “Transition Period”), the parties agree to
the following:

(a) Duties. Executive shall serve as Company’s Senior Vice President, Finance
and have the duties and responsibilities, and perform such administrative and
managerial services, as shall be reasonably delegated or assigned to Executive
by the Chief Financial Officer of Company or his delegate, which duties shall
generally include, but not be limited to, the diligent and cooperative
transition of Executive’s duties to another or others as directed.
Notwithstanding the foregoing, Company shall have the right to relieve Executive
of any or all duties to be performed prior to the Termination Date.

(b) Salary and Benefits. Executive shall continue to receive his Base Salary as
in effect on the Effective Date and to participate in any benefit plans that
were provided to Executive under Section 3.3 (“Benefits”) of the Employment
Agreement.



--------------------------------------------------------------------------------

(c) Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive during the Transition Period in the performance
of his duties under this Agreement from time to time per the standard policies
and procedures of Company with respect to such expenses.

(d) Transition Bonus. Provided Executive has remained employed by Company
through the Termination Date, Company shall pay the Executive a transition bonus
of $37,009 (the “Transition Bonus”), subject to all appropriate federal and
state withholding taxes. The Transition Bonus shall be paid on Company’s first
regular payroll date following the sixtieth (60th) day after the Termination
Date.

(e) Termination of Employment during Transition Period.

(i) If during the Transition Period Executive’s employment with Company
terminates pursuant to Section 4.1 or 4.2 of the Employment Agreement
(“Termination upon Death or Disability of Executive” or “Termination by Company
for Cause,” respectively), or Executive’s employment is terminated by the
Company without Cause pursuant to Section 4.3 of the Employment Agreement
(“Termination by Company without Cause; Termination by Executive without
Constructive Discharge”), then this Agreement shall be void ab initio and the
provisions of the Employment Agreement shall be in full force and effect and
control the terms of such termination.

(ii) If during the Transition Period Executive voluntarily resigns his
employment with Company pursuant to Section 4.3 of the Employment Agreement, the
provisions of Section 4.5.3 of the Employment Agreement (“Termination With Cause
by Company or Without Constructive Discharge by Executive”) shall control the
terms of such termination and Executive shall receive no severance benefits;
provided that, if Executive gives Company sixty (60) days’ prior written notice
of his voluntary resignation, then, subject to Executive’s compliance with the
terms of this Agreement, including without limitation Sections 6(b), 7, 8, 9, 10
and 12, Company shall pay to Executive:

(1) The payments and benefits set forth in Sections 4.5.1(i), 4.5.1(iii) and
4.5.1(iv) of the Employment Agreement, which shall be paid or provided as
specified therein, following the date of Executive’s termination due to
voluntary resignation (the “Voluntary Resignation Date”); and

(2) If Executive voluntarily resigns prior to his receipt of the Retention Bonus
under Section 3.2.2 of the Employment Agreement, an amount equal to the
Retention Bonus on the sixtieth (60th) day following the Voluntary Resignation
Date.

(iii) Notwithstanding anything contained in this Agreement or the Employment
Agreement to the contrary, Executive shall have no right to terminate employment
pursuant to Section 4.4 of the Employment Agreement (“Termination by Executive
for Constructive Discharge”).

 

2



--------------------------------------------------------------------------------

4. Severance Benefits after the Transition Period. Subject to Executive’s
compliance with the terms of this Agreement, including without limitation
Sections 6(b), 7, 8, 9, 10 and 12, after the Termination Date, Executive shall
receive the payments and benefits set forth in Section 4.5.1 of the Employment
Agreement, which are described and shall be paid or provided in accordance with
Schedule 1 attached to this Agreement.

5. No Other Payments. Executive expressly acknowledges and agrees that, other
than as specifically provided for in this Agreement, including benefits due to
Executive under any employee benefit plan, no additional payments or benefits,
including severance payments or benefits, are due from Company on any basis
whatsoever.

6. Release.

(a) The pay and benefits provided under Sections 3(b)-(d) of this Agreement are
subject to Executive’s execution of (without revocation) and delivery to Company
by the forty-fifth (45th) day following the Effective Date of a release and
waiver of all claims (the “Release”) up to the date of the Release with such
Release in the form attached hereto as Exhibit B.

(b) The pay and benefits provided under Section 3(e)(ii) or 4 of this Agreement
are subject to Executive’s execution of (without revocation) and delivery to the
Company by the forty-fifth (45th) day following the Voluntary Resignation Date
or Termination Date, as applicable, of a Release providing a release and waiver
of all claims up to the date of the Release; the Release shall be provided to
Executive by Company and shall be substantially in the form attached hereto as
Exhibit B.

7. Restrictive Covenants. Executive expressly acknowledges and agrees that
Section 5 (“Restrictive Covenants”) of the Employment Agreement remains in full
force and effect as provided therein.

8. Return of Company Property. Executive represents and warrants that, on or
before the Termination Date or Voluntary Resignation Date, as applicable,
Executive shall return to Company all Company property and information in any
form (whether, paper, electronic media or otherwise), and not retain copies of
any such property or information (excluding, however, information relating
solely to Executive’s own employment, compensation and benefits).

9. Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including but not limited to, via any form of
electronic media) about Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees or vendors or with the business community generally.
Nothing in this Section 9 is intended to prohibit, limit or prevent Executive
from providing truthful testimony in a court of law, to a regulatory or law
enforcement agency or pursuant to a properly issued subpoena, and such testimony
would not be deemed to be a violation of this Section 9.

10. Cooperation. Executive agrees to cooperate, subject to reimbursement by
Company of reasonable out of pocket costs and expenses, with Company and its
counsel with respect to any matter (including any litigation, investigation or
governmental proceeding) which relates to matters with which Executive was
involved during his employment with Company.

 

3



--------------------------------------------------------------------------------

Such cooperation shall include appearing from time to time at the offices of
Company or Company’s counsel for conferences and interviews and in generally
providing the officers of Company and its counsel with the full benefit of
Executive’s knowledge with respect to any such matter. Executive agrees to
render such cooperation in a timely fashion and at such times and places as may
be mutually agreeable to the parties.

11. Waiver of Any Re-Employment Right. Executive waives all interest in and
right to reinstatement or re-employment with Company and any of its affiliates
and agrees that any application for re-employment may be rejected without
explanation or liability pursuant to this provision.

12. Nondisclosure. Executive shall not disclose or cause to be disclosed the
terms of this Agreement or the negotiations leading to it to any person (other
than to his spouse, attorneys or tax advisors, who shall also be bound by this
nondisclosure provision), except pursuant to a lawful subpoena or as otherwise
required by law.

13. Miscellaneous.

(a) Binding Effect. This Agreement shall be binding upon each of the parties and
upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

(b) Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.

(c) Dispute Resolution. Executive expressly acknowledges and agrees that
Section 7.9 (“Dispute Resolution and Arbitration”) of the Employment Agreement
remains in full force and effect and shall apply to this Agreement.

(d) Scope of Agreement. This Agreement and, as indicated, the Employment
Agreement reflect the entire agreement between Executive and Company with
respect to the terms and conditions of Executive’s employment relationship with
Company and the termination of such employment relationship and, except as
specifically provided herein, supersede all prior agreements and understandings,
written or oral relating to the subject matter hereof.

(e) Notices. Any notice pertaining to this Agreement shall be in writing and
shall be given in accordance with Section 7.6 of the Employment Agreement.

(f) Waiver of Breach. The waiver by either party to this Agreement of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by such party. Continuation of benefits hereunder by
Company following a breach by Executive of any provision of this Agreement shall
not preclude Company from thereafter exercising any right that it may otherwise
independently have to terminate said benefits based upon the same violation.

 

4



--------------------------------------------------------------------------------

(g) Amendment. This Agreement may not be modified or amended except by a writing
signed by the parties to this Agreement. In the event the parties amend this
Agreement to extend the Termination Date hereunder, Schedule 1 attached hereto
shall be concurrently amended to reflect the adjusted equity vesting and
forfeitures resulting from the extended Termination Date.

(h) Counterparts. This Agreement may be signed in multiple counterparts, each of
which shall be deemed an original. Any executed counterpart returned by
facsimile or PDF shall be deemed an original executed counterpart.

(i) No Third Party Beneficiaries. Unless specifically provided herein, the
provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.

(j) Terms and Construction. Each party has cooperated in the drafting and
preparation of this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against either party.

(k) Admissions. Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by Executive or Company to each other, or an
admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.

(l) Withholding. Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable laws or regulations.

(m) Severability. The holding of any provision of this Agreement to be illegal,
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provisions of this Agreement, which shall remain in full force and
effect.

(n) Section 409A of the Code. Executive expressly acknowledges and agrees that
Section 7.14 (“Section 409A of the Code”) of the Employment Agreement remains in
full force and effect and shall apply to this Agreement. Executive is a
“specified employee” of Company and its affiliates (as defined in Treasury
Regulation Section 1.409A-1(i)), and Executive is therefore subject to a delay
in payment until six months after the date of Executive’s separation from
service from Company (pursuant to Treasury Regulation
Section 1.409A-3(i)(2)(ii)) to receive payments provided hereunder to the extent
such amounts are subject to, and not exempt from, Section 409A. If the sixty
(60)-day period following a “separation from service” begins in one calendar
year and ends in a second calendar year (a “Crossover 60-Day Period”), then any
severance payments that would otherwise occur during the portion of the
Crossover 60-Day Period that falls within the first year will be delayed and
paid in a lump sum during the portion of the Crossover 60-Day Period that falls
within the second year. The Company shall not have any obligation to indemnify
or otherwise protect Executive from the obligation to pay any taxes pursuant to
Section 409A.

Signature page is the next page.

 

5



--------------------------------------------------------------------------------

Signature page to Separation Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first set forth above.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. /s/ RICK POULTON Rick Poulton Chief
Financial Officer EXECUTIVE: /s/ W. DAVID MORGAN W. David Morgan

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

CASH PAYMENTS

 

Amount Payable

  

Date[s] Payable

  

Comments

$525,000    Paid in twelve equal monthly
installments with the first two
installments to be paid on the sixtieth
(60th) day following June 3, 2013 (the
“Termination Date”) and the remaining
ten installments to be paid on the ten
following monthly anniversaries of such
date.1    Constituting 12 months of payments in
an amount totaling Executive’s Base
Salary plus Executive’s Target
Performance Bonus as required by
Section 4.5.1(i) of the Employment
Agreement.

BENEFITS CONTINUATION

 

Benefits Description

  

Continuation Period

Continuation of Executive’s enrollment in health and/or dental insurance
benefits immediately prior to the Termination Date, with Executive contributing
to such benefits as if he were employed by Company.   

Until the earlier of:

(i) the end of the 12-month period following the Termination Date (i.e., through
June 3, 2013); or

(ii) Executive’s failure to make a required contribution within 10 days of
written notice; or

(iii) the date on which Executive becomes eligible to receive comparable
benefits from a subsequent employer.

 

1  Although Executive is a Specified Employee under Section 409A, his cash
payments are structured to fall within certain exceptions to Section 409A, and
so are not subject to the six-month delay applicable to payments of deferred
compensation to Specified Employees.



--------------------------------------------------------------------------------

EQUITY AWARD VESTING AND FORFEITURE

 

    

Award

   Vesting Per Sec.
4.5.1(iii) of
Employment
Agreement or
Award    

Delivery of Shares

   Forfeited from
Award   1.    8/14/2009 Option Grant (20,999 granted)      5,250 2    N/A3     
0    2.   

8/14/2009 RSA Grant

(3,500 granted)

     875 4   

Sixtieth (60th) day following

the Termination Date

     0    3.   

2/1/2011 RSU Grant

(14,138 granted)

     4,716     

Sixtieth (60th) day following

the Termination Date

     2,353    4.   

5/1/2012 RSU Grant

(27,448 granted)

     7,482     

Sixtieth (60th) day following

the Termination Date

     13,104    5.   

5/1/2012 PSU Grant

(4,506 granted)

     2,253 *   

Upon certification of

performance by Compensation

Committee (but no earlier than

the sixtieth (60th) day following

the Termination Date).

     0 *  6.   

5/1/2012 RSU Grant (22,873 granted)

 

(Retention Award; full vest upon termination without Cause, per Sec. 3.5.2 of
Employment Agreement)

     17,155     

Sixtieth (60th) day following

the Termination Date

     0   

 

* Provided Non-GAAP Net Income Per Share for 2012 is at least $0.45 and upon
certification by Compensation Committee.

2  Award agreement not available; accelerated vesting based on assumed 4 year
vesting schedule.

3  Post-termination exercise period unknown, as award agreement not available.

4  Award agreement not available; accelerated vesting based on assumed 4 year
vesting schedule.





--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

WHEREAS, this General Release (this “Release”) is given by W. David Morgan
(“Executive”) on the date indicated below at Executive’s signature, pursuant to
the Separation Agreement between Allscripts Healthcare Solutions, Inc. (the
“Company”) and Executive dated as of January        , 2013 (the “Agreement”);
and

WHEREAS, in consideration for the payments and benefits provided by Company to
Executive under the Agreement, which are conditioned upon his execution of a
release and waiver of claims for the benefit of Company, Executive agrees to
execute this Release.

NOW THEREFORE, in consideration of the mutual covenants contained under the
Agreement and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and intending to be legally bound, Executive
agrees as follows:

1. In exchange for the benefits described in the Agreement, Executive hereby
agrees to WAIVE any and all rights in connection with, and to fully RELEASE and
forever discharge Company and its predecessors, parents, subsidiaries,
divisions, related or affiliated companies, benefit plans, plan administrators
and other plan fiduciaries, officers, directors, stockholders, members,
employees, heirs, successors, assigns, representatives, agents and counsel (the
“Released Parties”) from any and all torts, contracts, claims, suits, actions,
causes of action, demands, rights, damages, costs, expenses, attorneys’ fees,
and compensation in any form whatsoever, whether now known or unknown, in law or
in equity, which Executive has or ever had (from the beginning of time through
and including the date hereof) against any of the Released Parties, including
without limitation on account of or in any way arising out of, relating to or in
connection with Executive’s employment by or separation of employment from any
of the Released Parties, and any and all claims for damages or injury to any
entity, person, property or reputation arising therefrom, claims for wages,
employment benefits, tort claims and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974 (except that Executive does not
waive his right to receive notices and vested monies and benefits due under any
employee retirement or medical benefit plan), the National Labor Relations Act,
the Fair Labor Standards Act, the Rehabilitation Act of 1973, the Family and
Medical Leave Act of 1993, the Americans with Disabilities Act of 1990 and any
other federal, state or local law, statute, ordinance, guideline, regulation,
order or common-law principle of any state relating to employment, employment
contracts, wrongful discharge or any other matter; provided, however, that the
foregoing waiver and release shall not apply to Executive’s rights in respect of
any benefit or claim to which Executive is entitled under employee pension or
welfare benefit plans and programs of the Released Parties in which Executive is
a participant prior to the date below, or to Executive’s rights to enforce the
Agreement.

1. Release of Age Discrimination Claims. In further consideration of the
promises made by Company in the Agreement, Executive specifically WAIVES any and
all rights in connection with, and fully RELEASES and forever discharges the
Released Parties from, any and all torts, contracts, claims, suits, actions,
causes of action, demands, rights, damages, costs,

 

B-1



--------------------------------------------------------------------------------

expenses, attorneys’ fees, and compensation in any form whatsoever, whether now
known or unknown, in law or in equity, which Executive has or ever had (from the
beginning of time through and including the date hereof) against any of the
Released Parties, arising under the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. Sec. 621, et seq. (“ADEA”). Executive further agrees
that:

(a) Executive’s waiver of rights under this Release is knowing and voluntary and
in compliance with the Older Workers Benefit Protection Act of 1990;

(b) Executive understands the terms of this Release;

(c) the consideration provided in the Agreement represents consideration over
and above that to which Executive otherwise would be entitled, that the
consideration would not have been provided had Executive not signed this
Release, and that the consideration is in exchange for the signing of this
Release;

(d) Company is hereby advising Executive in writing to consult with Executive’s
attorney prior to executing this Release;

(e) Company is giving Executive a period of at least forty-five (45) days within
which to consider this Release;

(f) following the execution of this Release Executive has seven (7) days in
which to revoke this Release by written notice. To be effective, the revocation
must be made in writing and delivered to and received by the Senior Vice
President, Human Resources, Allscripts Healthcare Solutions, Inc., 8529 Six
Forks Road, Raleigh, NC 27615, no later than 4:00 p.m. on the seventh day after
Executive executes this Release. An attempted revocation not actually received
by the Chief Executive Officer before the revocation deadline will not be
effective; and

(g) this entire Release shall be void and of no force and effect if Executive
chooses to so revoke, and, if Executive chooses not to so revoke, this Release
shall then become fully effective and enforceable.

This Section 2 does not waive rights or claims that may arise under the ADEA
after the date Executive signs this Release. In addition, nothing in this
Release shall in any way affect Executive’s right to indemnification and expense
advancement to the extent provided by Company’s operating agreement or other
applicable policies; provided, however, that Company shall not be liable, and
shall not provide a defense and indemnification for any claim wherein Executive
has not satisfied the applicable standard of conduct set forth in such operating
agreement or other applicable policies, or wherein Executive has committed any
acts of fraud, embezzlement or gross misconduct.

2. Proceedings; No Admissions.

(a) Executive hereby represents and warrants that he has no pending claims
against any of the Released Parties with any municipal, state, federal or other
governmental or nongovernmental entity. Notwithstanding anything to the
contrary, this Release shall not prevent Executive from (A) initiating or
causing to be initiated on Executive’s behalf any complaint,

 

B-2



--------------------------------------------------------------------------------

charge, claim or proceeding against any of the Released Parties before any
local, state or federal agency, court or other body challenging the validity of
the waiver of Executive’s claims under the ADEA contained in this Release (but
no other portions of the waivers and releases described in Sections 1 or 2); or
(B) initiating or participating in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission with respect to the ADEA.

(b) Both parties acknowledge and agree that this Release does not constitute, is
not intended to be, and shall not be construed, interpreted or treated in any
respect as, and shall not be admissible in any proceeding as, an admission of
liability, error, violation, omission or wrongdoing by either party for any
purpose whatsoever. Further, both parties acknowledge and agree that there has
been no determination that either party has violated any federal, state or local
law, statute, ordinance, guideline, regulation, order or common-law principle.
Executive further acknowledges that no precedent, practice, policy or usage
shall be established by this Release or the offer to Executive of compensation
and benefits in the Agreement.

3. Effect of Claim. Executive also understands and agrees that in the event
Executive, by himself, or in conjunction with Executive’s heirs, spouse, family
members, executors, or administrators attempt to institute or do institute any
charge, claim, suit or action against any of the Released Parties in violation
of this Release, Executive shall be obligated, as an express condition of
bringing such action, to tender back to Company the full amount of the
compensation and benefits that Executive has received under the Agreement; and
Executive further agrees that Executive will pay all of the Released Parties’
costs, expenses and fees of defending against such action, including, among
other things, reasonable attorneys’ fees. The immediately prior sentence does
not apply to claims under ADEA or to challenge the release of ADEA claims under
this Release; provided, however, nothing in this Release is intended to reflect
any party’s belief that Executive’s waiver of claims under ADEA is invalid or
unenforceable under this Release, it being the intent of Executive and Company
that such claims are waived. This Section 3 does not grant Executive an option
to return the money and institute an action. Instead this paragraph merely
creates an additional term and condition precedent to bringing an action
regardless of the fact that such action is expressly barred by this Release, and
is without merit.

4. Executive’s Right to Enforce Agreement. Nothing in this Release shall be
construed as a waiver or release by Executive of any claim or right to enforce
the terms of the Agreement or to bring a claim for damages arising out of
Company’s breach of the Agreement.

IN WITNESS WHEREOF, Executive has executed and delivered this Release on the
date set forth below.

 

Date:                                            W. David Morgan

 

B-3